Exhibit 10.28

 

[logo.jpg]



 

AMENDMENT NO. 2 TO EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS AMENDMENT NO. 2 to the Executive Employment Agreement (“Amendment”) is made
effective as of the 1st day of July, 2018.

 

BETWEEN:

ZOMEDICA PHARMACEUTICALS CORP., a body corporate duly incorporated pursuant to
the laws of the Province of Alberta and having its registered office in the City
of Calgary, in the Province of Alberta (hereinafter referred to as the
"Corporation")

 

- and -

 

GERALD SOLENSKY JR., an individual residing in the City of Orchard Lake,
Michigan USA (hereinafter referred to as the "Executive")

 

WHEREAS the Corporation and the Executive are parties to an Employment Agreement
dated as of December 1, 2016 (the “Employment Agreement”), between the parties
and pursuant to which Executive serves as the Company’s President and Chief
Executive Officer; and

 

WHEREAS, the Company and Executive wish to further amend the Employment
Agreement in certain respects as provided in this Amendment.

 

NOW, THEREFORE, in consideration of the foregoing and other consideration, the
receipt and sufficiency of which hereby are acknowledged, the Company and
Executive hereby agree as follows:

 

ARTICLE 1
DEFINITIONS AND INTERPRETATION

 

1.1                    Definitions.

 

Terms not otherwise defined in this Amendment shall have the meanings attributed
to such terms in the Employment Agreement. References in the Employment
Agreement and this Amendment to this “Agreement" mean the Employment Agreement
as amended by this Amendment and as further amended from time to time as
provided in the Employment Agreement.

 

ARTICLE 2
AMENDMENTS

 

2.1                    The Employment Agreement is hereby amended in the
following respects:

 

2.2                    Section 5.1 is amended to increase the Executive’s Annual
Base salary to $325,000usd effective July 1, 2018.



 





-2-

ARTICLE 3
GENERAL

 

3.1                     No other changes to the Executive Employment Agreement,
except as expressly amended by this Amendment, all of the terms of the Executive
Employment Agreement shall remain in full force and effect.

 

 

 

 

 

 

 

 

 

 

 





-3-

IN WITNESS WHEREOF the parties have executed this Agreement as of the date and
year first above written.

 

  ZOMEDICA PHARMACEUTICALS CORP.               Per: /s/ James Lebar     James
Lebar     Director (& Compensation Committee Chairman)

 

 

 

 

 

_______________  /s/ Gerald Solensky Jr. Witness  Gerald Solensky Jr. Name:   

 

 

 